UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SOHEILA SAJADIAN,
Plaintiff-Appellant,

v.                                                                    No. 99-1263

THE AMERICAN RED CROSS,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Gerald Bruce Lee, District Judge.
(CA-98-995-A)

Submitted: November 23, 1999

Decided: December 7, 1999

Before LUTTIG, WILLIAMS, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Lynda Vincienne Rice, CAROLYN C. EAGLIN & ASSOCIATES,
Alexandria, Virginia, for Appellant. F. Joseph Nealon, Constantinos
G. Panagopoulos, BALLARD, SPAHR, ANDREWS & INGER-
SOLL, L.L.P., Washington, D.C., for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Soheila Sajadian appeals the district court's orders (1) granting the
American Red Cross's motion to dismiss her claim of sex discrimina-
tion; and (2) granting summary judgment for the American Red Cross
and dismissing her claim of national origin discrimination under Title
VII of the Civil Rights Act of 1964, 42 U.S.C.A.§§ 2000e to 2000e-
17 (West 1994 & Supp. 1999). We have reviewed the record and find
no reversible error. Accordingly, we affirm.

On appeal, Sajadian alleges that the district court erred in (1) find-
ing that she was not discriminated against on the basis of national ori-
gin; (2) finding that her complaints to the American Red Cross's
Director of Human Resources did not constitute a protected activity;
(3) finding that she was not subjected to retaliation and reprisal by the
American Red Cross; and (4) dismissing her allegation of sex dis-
crimination.

We find that Sajadian failed to make out a prima facie case of
national origin discrimination. See McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 802 (1973); Williams v. Cerberonics, Inc., 871
F.2d 452, 455 (4th Cir. 1989). Sajadian did not adequately demon-
strate that she was performing her job duties satisfactorily. Even if
Sajadian had been able to make out a prima facie case, we find that
there was sufficient unrebutted evidence submitted by the American
Red Cross to demonstrate that she was terminated due to numerous
deficiencies in her work performance. The American Red Cross,
therefore, had legitimate non-discriminatory reasons for terminating
her employment. See Texas Dep't of Community Affairs v. Burdine,
450 U.S. 248, 254 (1981). Sajadian came forth with no evidence to
establish that these reasons were a pretext for discrimination. See St.
Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 507-08 (1993).

We also find that Sajadian failed to make out a prima facie case of
retaliation. See Carter v. Ball, 33 F.3d 450, 460 (4th Cir. 1994).
Sajadian failed to establish that she ever made any complaint alleging
national origin discrimination to the Director of Human Resources,
Edward Grant. Although she raised general concerns about her work-

                     2
load, hours, and denial of leave, there is no evidence that either the
American Red Cross or Grant was aware that her complaints were
based on an allegation of discrimination. Accordingly, we find that
Sajadian failed to show that she engaged in protected activity. See
Galdieri-Ambrosini v. National Realty & Dev. Corp. , 136 F.3d 276,
291-92 (7th Cir. 1998). Because Sajadian must show that she engaged
in protected activity in order to establish a prima facie case of retalia-
tion, we affirm the district court's finding that she was not subjected
to reprisal and retaliation by the American Red Cross.

Finally, we find that the district court correctly dismissed Sajadi-
an's claim of sex discrimination because she failed to raise the claim
in her charge to the Equal Employment Opportunity Commission. See
Evans v. Technologies Applications & Serv. Co., 80 F.3d 954, 962-63
(4th Cir. 1996) (holding that allegations contained in the administra-
tive charge of discrimination generally operate to limit the scope of
any subsequent judicial complaints).

Accordingly, we affirm the orders of the district court. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     3